Citation Nr: 0524235	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  01-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of function of 
the right kidney, to include as secondary to an undiagnosed 
illness.

2.  Entitlement to service connection for kidney stones of 
the left kidney, to include as secondary to an undiagnosed 
illness.

3.  Entitlement to service connection for abnormal bladder, 
to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.

This case came to the Board of Veterans' Appeals (Board) from 
an August 2000 RO decision that denied the veteran's claims 
for service connection for loss of function, right kidney; 
kidney stones, left kidney; abnormal bladder; and 
hypertension.  The veteran filed a notice of disagreement 
that same month.  In September 2000, the RO issued a 
statement of the case, and in April 2001, the veteran 
perfected his appeal herein.

In September 2001, the Board remanded this matter to ensure 
compliance with the Veterans Claims Assistance Act of 2000, 
and for formal consideration and adjudication of the 
veteran's claims under the theory of undiagnosed illness due 
to service in the Southwest Asia during the Persian Gulf War.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The veteran's loss of function of the right kidney is due 
to a known clinical diagnosis of hydronephrosis and cystitis; 
service medical records are devoid of any complaints of or 
any diagnosis for a  right kidney disability, and this 
condition was not shown for several years after the veteran's 
discharge from the service.

3.  The veteran has been clinically diagnosed with left 
kidney stones; service medical records are devoid of any 
complaints of or any diagnosis for a left kidney disability, 
and this condition was not shown for several years after the 
veteran's discharge from the service.

4.  The veteran's abnormal bladder condition, resulted from 
cystitis cystica and cystitis glandularis, both of which are 
diagnosed disabilities; service medical records are devoid of 
any complaints of or diagnosis for an abnormal bladder 
condition, and this condition was not shown for several years 
past the veteran's discharge from the service.

5.  The veteran's hypertension was clinically diagnosed 
several years after his discharge from service; and service 
medical records are devoid of any diagnosis of or treatment 
for hypertension.


CONCLUSIONS OF LAW

1.  The veteran is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West 2002); 38 C.F.R. § 3.317 (2004).   

2. The criteria to establish service connection for loss of 
function of the right kidney, as an undiagnosed illness or on 
a direct basis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, and 3.317 (as in effect prior to and since March 1, 
2002).

3. The criteria to establish service connection for kidney 
stones of the left kidney, as an undiagnosed illness or on a 
direct basis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 1137, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, and 3.317 (as in effect prior to and since March 1, 
2002).

4. The criteria to establish service connection for an 
abnormal bladder, as an undiagnosed illness or on a direct 
basis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 
1137, 5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
and 3.317 (as in effect prior to and since March 1, 2002).

5. The criteria to establish service connection for 
hypertension, as an undiagnosed illness or on a direct basis, 
are not met. 38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 
5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 and 3.317 (as in effect prior to and since March 1, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on each claim considered herein.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Service connection for certain chronic diseases, including 
cardiovascular-renal disease and hypertension, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

In this case, the veteran is seeking entitlement to service 
connection for bilateral kidney disorders, an abnormal 
bladder, and hypertension.  He claims that these conditions 
are directly related to his active duty military service.  He 
further alleges that these conditions are undiagnosed 
illnesses due to his military service in the Southwest Asia 
during the Persian Gulf War.

Historically, the veteran served honorably in the United 
States Marine Corps from May 1988 to May 1992.  His report of 
separation, Form DD 214, noted that he served in Operation 
Desert Shield from August 15, 1990 to January 16, 1991; and 
in Operation Desert Storm from January 17, 1991 to March 20, 
1001.   He served in the Southwest Asia theatre of operations 
during the Persian Gulf War, and has been awarded a Combat 
Action Ribbon.

The veteran, who served on active military duty in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, is deemed a Persian Gulf War veteran.  38 C.F.R. 
§ 3.317(d) (2004).  The substantive changes of the Veterans 
Education and Benefits Extension Act of 2001 provides for 
service connection for a "qualifying chronic disability" 
that became manifest during service on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or to a degree of 10 percent or 
more during the presumptive period prescribed by VA 
regulation.  The term "qualifying chronic disability" is 
defined as a chronic disability resulting from any of the 
following (or any combination of any of the following): 

(A) An undiagnosed illness;
(B) A medically unexplained chronic 
multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; or
(C) Any diagnosed illness that VA determines 
by regulation warrants a presumption of 
service-connection. 

38 U.S.C.A. § 1117(a)(2) (West 2002).

The signs and symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi-symptom illness 
includes the following:

(1)	Fatigue.
(2)	Unexplained rashes or other 
dermatological signs or    symptoms.
(3)	Headache.
(4)	Muscle pain.
(5)	Joint pain.
(6)	Neurological signs and symptoms.
(7)	Neuropsychological signs or symptoms.
(8)	Signs or symptoms involving the upper 
or lower respiratory system.
(9)	Sleep disturbances.
(10)	Gastrointestinal signs or symptoms.
(11)	Cardiovascular signs or symptoms. 
(12)	Abnormal weight loss.
(13)	Menstrual disorders.

38 U.S.C.A. § 1117(g) (West 2002).  The presumptive 
manifestation period extends to September 30, 2011.  Pub. L. 
No. 107-103, 115 Stat. 976 (Dec. 27, 2001).

In short, in order to establish service connection under 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf veteran who (1) 
exhibits objective indications; (2) of a chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
during the presumptive period; and (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2005).

As noted above, the veteran served on active duty from May 
1988 to May 1992.
A review of the veteran's service medical records revealed no 
treatment for a kidney disorder, bladder disorder or 
hypertension.  His pre-induction physical examination, 
performed in December 1987, noted findings of a heart murmur, 
not considered disabling.  The report listed a blood pressure 
reading of 120/72.  A physical examination report, dated in 
December 1991, noted that his genitourinary system was normal  
The report also listed his blood pressure as 124/79.  A 
medical history report, completed at that time, noted that he 
denied having any history of kidney stones, blood in urine, 
sugar or albumin in urine, and high blood pressure.  

A.  Right Kidney Disorder

The veteran claims entitlement to service connection for loss 
of function of the right kidney due to an undiagnosed 
illness.  As noted above, his service medical records are 
silent as to any complaints of or treatment for a right 
kidney disorder during his active duty service.  

Post service treatment reports fail to document a chronic 
genitourinary disorder of any kind until November 1996.  At 
that time, the veteran was treated for intermittent hematuria 
of three weeks duration.  Subsequent treatment records 
diagnosed this condition as a loss of function of the right 
kidney, due to hydronephrosis of the right kidney and 
cystitis.  In February 1998, he underwent a percutaneous 
nephrostomy for a nonfunctioning right kidney, and a stent 
was placed.  

As such, the veteran's symptoms of loss of right kidney 
function are attributable to a known clinical diagnosis.  
Hydronephrosis is the distention of the pelvis and claices of 
the kidney with urine, as a result of obstruction of the 
ureter.  Moffitt v. Brown, 10 Vet. App. 214, 217 (1997).  The 
veteran also holds a diagnosis of cystitis.  Thus, the Board 
finds that the veteran's claimed loss of right kidney 
function is attributable to known clinical diagnoses, such 
that there is no basis for awarding service connection for 
this disability as an "undiagnosed illness."  Likewise, the 
record is devoid of any medical evidence that indicates a 
causal relationship between any currently diagnosed disease 
and events during active service.  Thus, there is no basis 
for awarding service connection for the claimed disability on 
a direct basis.  

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability of the right 
kidney related to event(s) in service consists of the 
veteran's own stated beliefs.  The veteran's own self-
diagnosis and medical opinion in this case holds no probative 
value as he is not shown to possess the medical training 
required to provide a medical diagnosis and etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  Therefore, the Board must find that the 
veteran's claimed loss of right kidney function is 
attributable to known clinical diagnoses, and that there is 
no causal relationship between any currently diagnosed 
disease and event(s) during active service.  Thus, the claim 
for service connection must be denied.



B.  Left Kidney Disorder

The veteran claims entitlement to service connection for 
kidney stones of the left kidney due to an undiagnosed 
illness.  As noted above, his service medical records are 
silent as to any complaints of or treatment for a left kidney 
disorder during his active duty service.  

Post service treatment reports fail to document a chronic 
genitourinary disorder of any kind until November 1996.  At 
that time, the veteran was treated for intermittent hematuria 
of three weeks duration.  An intravenous pyelogram, dated in 
January 1997, revealed abnormal voiding with left 
hydroureteronephritis and bladder thickening.  KUB testing, 
performed in January 1998, showed two stones in the left 
upper ureter of the kidney.  There is no medical opinion 
linking these findings to service.  

In this case, the veteran's left kidney symptoms are 
attributable to a known clinical diagnosis, i.e. left kidney 
stones.  Thus, the Board finds that the veteran's claimed 
kidney stones of the left kidney are attributable to known 
clinical diagnosis, and that there is no basis to award 
service connection for the claimed disability as an 
"undiagnosed illness." 

The only evidence in this case suggesting that the veteran 
currently manifests an undiagnosed disability of the left 
kidney related to event(s) in service consists of the 
veteran's own stated beliefs.  The veteran's own self-
diagnosis and medical opinion in this case holds no probative 
value as he is not shown to possess the medical training 
required to provide a medical diagnosis and etiology opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  Therefore, the Board must find that the 
preponderance of evidence establishes that the veteran's 
claimed left kidney disorder are attributable to known 
clinical diagnoses, and that there is no causal relationship 
between any currently diagnosed disease and any event during 
active service.  The claim for service connection, therefore, 
must be denied.

C.  Abnormal Bladder

As noted above, his service medical records are silent as to 
any complaints of or treatment for a bladder disorder during 
his active duty service.  

Post service treatment reports fail to document a chronic 
genitourinary disorder of any kind until November 1996.  At 
that time, the veteran was treated for intermittent hematuria 
of three weeks duration.  A January 1997 treatment report 
noted that the veteran underwent a work up for an episode of 
hematuria, and was found to have a bladder mass.  He 
underwent a cysto and transurethral resection bladder tumor, 
large, which was found pathologically to be cystitis cystica 
and cystitis glandularis.  A private treatment report, dated 
in March 1998, noted that a CT scan of the pelvis 
demonstrated dilation of the distal right ureter, thickening 
and nodularity of the posterior bladder wall.  The report 
concluded with a diagnosis of dilated left ureter and dilated 
abnormal bladder.  As such, the veteran's symptoms of an 
abnormal bladder are attributable to known clinical 
diagnoses, and there is no basis to award service connection 
for disability due to an "undiagnosed illness."  There is, 
likewise, no medical opinion otherwise linking disability to 
service.  

The only evidence in this case suggesting that the veteran 
currently manifests disability of the bladder related to 
event(s) in service consists of the veteran's own stated 
beliefs, and his own self-diagnosis and medical opinion in 
this case holds no probative value as he is not shown to 
possess the medical training required to provide a medical 
diagnosis and etiology opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (2004).  
Therefore, the Board must find that the preponderance of 
evidence establishes that the veteran's claimed abnormal 
bladder is attributable to known clinical diagnoses, and that 
there is no causal relationship between any currently 
diagnosed disease and any event(s) during active service.  
The claim for service connection, therefore, must be denied.




D.	Hypertension

Hypertension means high arterial blood pressure.  According 
to some medical authorities, the threshold for hypertension 
is a systolic pressure of 140 and a diastolic pressure of 90 
(140/90).  Dorland's Illustrated Medical Dictionary 801(28th 
ed. 1994).

Historically, the veteran served on active duty from May 1988 
to May 1992.  In reviewing the veteran's claims folder, there 
is no finding, complaints, or diagnosis of hypertension noted 
in the veteran's service medical records.  

In August 1998, the veteran filed his present claim seeking 
service connection for hypertension.  In support of his 
claim, the veteran identified, and the RO obtained, relevant 
VA and private post service treatment records.  A treatment 
report, dated in November 1997, noted a blood pressure 
reading of 170/110, and listed a diagnosis of rule out 
hypertension.  A private treatment report, dated in February 
1998, noted a diagnosis of hypertension, and recorded a blood 
pressure reading showing 118 diastolic.  A VA cardiovascular 
examination, performed in October 1998, noted the veteran's 
history of hypertension having been diagnosed six-months 
earlier.  Physical examination of the heart revealed a 
regular rate and rhythm, with no murmurs, rubs or gallops.  
The report noted blood pressure readings of 120/85 to 125/90, 
and listed a diagnosis of history of labile hypertension with 
no current findings.

Initially, the Board notes that hypertension is a known 
clinical diagnosis.  The Board further finds that there is no 
evidence of this condition during service, or for several 
years thereafter, and there is no competent medical evidence 
linking this condition to the veteran's active duty service.  

While the veteran himself has contended that he currently has 
hypertension which began in service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

E.  Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the 
appellant, as described below, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's March 2003, December 2004 and February 2005 letters, 
the August 2000 RO decision, the September 2000 statement of 
the case (SOC), and the April 2005 supplemental SOC, advised 
the veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies, and in 
February 2005, he was specifically asked to submit any of the 
necessary evidence to substantiate his claim, that was in his 
possession.  Thus, the Board finds that the notice 
requirements of the VCAA are met.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
scheduled for VA examinations in this matter.  As to 
obtaining an etiology opinion relating to the conditions at 
issue herein, the Board points out that the service medical 
records are silent as to any treatment for or diagnosis of 
the conditions at issue herein.  Thus, additional VA 
examination are not warranted, and the Board considers the 
VA's duty to assist is satisfied.   


ORDER

Service connection for loss of function of the right kidney, 
to include as secondary to an undiagnosed illness, is denied.

Service connection for kidney stones of the left kidney, to 
include as secondary to an undiagnosed illness, is denied.

Service connection for a bladder disorder, to include as 
secondary to an undiagnosed illness, is denied.

Service connection for hypertension, to include as secondary 
to an undiagnosed illness, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


